Citation Nr: 0532424	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to vocational rehabilitation services under 
Chapter 31, Title 38, United States Code.  

(Entitlement to compensation benefits under Chapter 13, Title 
38, United States Code will be the subject of a separate 
decision.)  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2000 and April 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The case was previously before the Board in June 2004, when 
it was remanded to insure compliance with the Veterans Claims 
Assistance Act of 2000.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

In a letter dated in April 2005, the veteran asserted his 
right to a hearing.  The Board notified him of his hearing 
options.  By letter received in October 2005, the veteran 
informed the Board that he was unable to appear for a 
personal hearing.  


FINDINGS OF FACT

1.  The veteran did not maintain satisfactory conduct and 
cooperation in developing and implementing his Rehabilitation 
Plan as he refused to participate in counseling and 
evaluation and he did not satisfactorily conform to the 
procedures established by VA.  

2.  VA was unable to assess whether the veteran's physical 
and mental conditions permitted training to begin within a 
reasonable period due to his unsatisfactory conduct and 
cooperation; feasibility is not demonstrated at this time.


CONCLUSION OF LAW

The criteria for vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3101, 3102, 3111 (West 2002); 38 C.F.R. §§ 
3.159, 21.1, 21.78, 21.362, 21.364 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the December 2000 and April 
2001 letters notifying the veteran of his vocational 
rehabilitation decisions, the February 2003 statement of the 
case (SOC), the April 2005 supplemental statement of the case 
(SSOC) and various other correspondence, as discussed below, 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim.

A VCAA notice letter dated in November 2004 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, a 
formal VCAA notice was not provided to the veteran before the 
decisions on appeal.  However, before the decisions on 
appeal, the veteran was sent several letters and even had a 
home visit informing him of the need to cooperate with 
counseling.  If there is any error at all, in not sending a 
formal VCAA letter before the decisions, it is non-
prejudicial because the veteran was repeatedly notified 
before the decision that he had to cooperate with counseling 
to substantiate his claim.  

Moreover, notice was complete prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claim was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  In addition, the Court acknowledged 
that the VA Secretary could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the appellant; the 
Court noted that the doctrine of harmless error is to be used 
"when a mistake of the administrative body is one that 
clearly had no bearing on the procedure used or the substance 
of decision reached" (quoting Braniff Airways v. CAB, 379 
F.2d 453, 466 (D.C. Cir. 1967)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds this was non-prejudicial 
error.  The vocational rehabilitation services  were 
discontinued because the veteran would not cooperate with 
counseling.  For this claim, there is no dispute as to 
medical or similar evidence.  The RO did inform the veteran 
that although VA would try to help him obtain evidence, to 
include records from other Federal agencies, it was still his 
responsibility to either identify these records or that they  
were received by VA.  Also, as will be discussed in more 
detail in the analysis below, the veteran has repeatedly 
failed to cooperate in the development of his claims.  In the 
Board's view, the RO's actions were sufficient to encompass 
notification that the veteran should submit any relevant 
evidence in his possession.  Thus, the failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all identified relevant 
evidence to the extent possible.  The appellant's failure to 
cooperate in the development and adjudication of his claim 
resulted in the RO's inability to provide any further 
assistance.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of this claim, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
this claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran has submitted numerous duplicative letters, 
complaints, information requests, letters dealing with other 
claims, and other correspondence which are not relevant.  
These will not be listed in detail. The Board has reviewed 
the extensive record and finds that the salient factual 
background is as follows.  

In February 1974, a VA counselor concluded that due to the 
veteran's service-connected disability and lack of 
specialized training, he was in need of training.  A 
counseling report dated in June 1974 shows that a specific 
occupational objective and course of study had been 
determined by the veteran, in consultation with a VA 
counselor.  

In September 1979, the RO notified the veteran that he had 
used all 48 months of entitlement under Chapter 31, Title 38, 
United States Code.  An enclosure notified him of his 
procedural rights.  

The current claim for vocational rehabilitation was received 
in October 1998.  In December 1998, the veteran was sent a 
letter scheduling him for counseling later that month.  The 
veteran's response was to the effect that he could not come 
to the RO; but, "If you could come to my building, that 
would be good."  

The RO solicited the assistance of the state rehabilitation 
commission, which had an office close to the veteran.  The RO 
notified the veteran of this development by letter.  As the 
veteran had no telephone, the state counselor sent the 
veteran a letter.  There was no response.  A second letter, 
sent by the state rehabilitation commission counselor in 
February 1999, notified the veteran that if he did not 
respond to the notice, it would be assumed that he was not 
interested in vocational rehabilitation services.  A VA 
vocational rehabilitation counselor also sent the veteran a 
letter urging him to cooperate with the state counselor.  The 
letters were not returned as undeliverable.  In March 1999, 
the veteran wrote that he had not received anything from the 
state counselor.  

In a letter dated in April 1999, the state counselor reported 
that he contacted the veteran outside his residence, as 
scheduled.  When asked about his needs as far as vocational 
rehabilitation, he answered that he would like to continue 
medical school, somewhere in the Caribbean.  He also wanted 
previous compensation payments reinstated.  It was noted that 
the veteran was stranded, as far as getting around, and that 
the nearest post office was 20 miles away.  As far as a 
rehabilitation program, the counselor felt that a great deal 
of treatment was necessary regarding the veteran's post-
traumatic stress disorder (PTSD).   

In April 1999, the RO reviewed the counselor's report and 
concluded that the veteran was primarily interested in 
increasing his disability rating, not in vocational training.  
Therefore, his claim for vocational benefits was being 
suspended.  

In April 1999, May 1999 and August 1999, the veteran 
responded that he wanted to finish medical school and that 
foreign medical schools offered the best programs to deal 
with his medical problems.  

In August 1999, the RO notified the veteran that a counseling 
session was scheduled for September 1999.  Later in August 
1999, the veteran responded that he was not able to make a 
trip to a VA office.  He reasserted that that he wanted to 
finish medical school and that foreign medical schools 
offered the best programs to deal with his medical problems.  

In September 1999, the RO wrote and informed the veteran that 
VA regulations required that a counselor meet with him 
personally to discuss his vocational needs and establish 
eligibility and entitlement.  He was informed of travel 
reimbursement.  He was encouraged to keep his appointment.  
This letter conformed to the pre-decision notification 
requirements, which would later be enacted into law by VCAA.  

Later in September 1999, the veteran responded that his 
medical condition prevented him from doing a number of things 
and requested that a counselor should travel to his home.  He 
again claimed that that he wanted to finish medical school 
and that foreign medical schools offered the best programs to 
deal with his medical problems.  

In November 1999, the VA counselor noted that the state 
counselor had tried to see the veteran and asked the veteran 
to complete a questionnaire.  The veteran promptly completed 
and returned an employment planning questionnaire.  

In a letter dated in December 1999, a counselor with the 
state rehabilitation commission reported on a home visit to 
the veteran's residence.  The veteran wanted to know what 
services were available to him and was sent some pamphlets.  
He was encouraged to contact a VA counselor for a complete 
explanation of his benefits.  

The veteran subsequently submitted several letters 
complaining about the processing of his claim.  

In October 2000, the RO asked the veteran to complete a 
Rehabilitation Needs Inventory.  The completed inventory was 
received by the RO in October 2000.  He expressed his 
interest in pursuing a career on the internet and gaining a 
medical or law degree.  

In November 2000, a VA Vocational Rehabilitation Counselor 
notified the veteran that the counselor could meet the 
veteran, at his home, later that month and asked the veteran 
to advise when he would be available.  The veteran's response 
was to the effect that an out-of-state attorney should be 
contacted.  He did not indicate that the VA counselor could 
meet him.  

In late November 2000, the VA counselor wrote to the veteran 
telling him that he had set aside time in December to meet 
the veteran where he lived, to discuss his vocational needs.  
The counselor provided a return envelop and asked the veteran 
to notify him if he was unable to meet on that day.  

About 3 days before the scheduled meeting, in December 2000, 
the veteran came to the VA Vocational Rehabilitation office 
and asked for the counselor.  He asked if the counselor was 
present.  Upon being told that the counselor was in, he 
handed the contact person a letter and left.  He did not ask 
to see the counselor.  The letter was to the effect that he 
saw no reason to meet with the counselor.  

In December 2000, a Vocational Rehabilitation and Employment 
Officer at the RO informed the veteran, by letter, that his 
claim for vocational rehabilitation was suspended.  The case 
was placed in a discontinued status and would remain in that 
status until reactivated.  He was told that the action was 
taken because he did not complete the required evaluation.  
He was given a number to call if he wished to be rescheduled 
for counseling and was advised of his appeal rights.  The 
veteran disagreed with decision by letter dated in January 
2001.  

In January 2001, the veteran complained about the processing 
of his claim.  In February 2001, the RO told him that he 
would have to reapply and a form was enclosed.  He was also 
told that upon receipt of his application, he would be 
contacted for counseling.  

In March 2001, the veteran was sent a letter acknowledging 
his application for Chapter 31 vocational services.  He was 
informed that a contract counselor would be in contact with 
him to schedule a counseling appointment.  

In a letter to the veteran, dated in March 2001, the 
counselor noted that the veteran had previously been 
scheduled for appointments with him in March and April 2000, 
but did not respond.  He noted the veteran's need for 
services and asked the veteran to contact him.  Later that 
month, the veteran responded to the effect that the counselor 
should review the veteran's medical records to prepare his 
report.  

The contract counselor made a visit to the veteran's home in 
March 2001 and provided a detailed report.  The veteran came 
out of his house, but did not invite the counselor onto his 
property.  He spoke with the counselor, who remained outside 
the wire around the property.  The veteran did not respond to 
questions about his education and disability.  He stated that 
the law changed in 1990 and he should be given the claimed 
benefits.  He also accused the VA counselor of abandoning 
him.  The contact counselor noted the many attempts at 
contact.  The veteran went into his house.  

The veteran's April 2001 letter complained about the contract 
counselor.  He acknowledged that the counselor told him he 
had to report for evaluation.  The veteran told the counselor 
that his PTSD had become permanent and total under law in 
effect as of July 1990.  He complained of the counselor's 
attempt to meet him at his home.  

In April 2001, the contract counselor wrote to the veteran 
and encouraged him to pursue his claims and to cooperate with 
VA.  

In April 2001, the RO reviewed the record and determined that 
the veteran was not willing to undergo a vocational 
evaluation to assess his vocational needs.  The veteran was 
informed that further rehabilitation services could not be 
justified without a personal assessment and that his 
cooperation was needed.  He was told that services would be 
discontinued and that he should reapply if he was willing to 
reconsider his position.  Similar information was provided to 
the veteran in May 2001.  The veteran's notice of 
disagreement was received in May 2001.  

A statement of the case was issued in February 2003, which 
provided the veteran with the regulations on counseling and 
informed him that vocational rehabilitation services had been 
discontinued because of his failure to cooperate with 
counseling.  The veteran's substantive appeal was received 
later that month.  

A letter dated in April 2003 recited attempts to counsel the 
veteran and notified him that he could telephone or arrange 
for counseling at VA offices.  A similar explanation was 
furnished to a member of Congress in June 2003.  

In June 2003, the RO acknowledged the veteran's letter to the 
Secretary of Veterans Affairs and reminded him that no 
vocational rehabilitation services could be provided until he 
cooperates in completing the required counseling.  He was 
asked to tell the RO if he was willing to meet with a 
counselor.  

Criteria

38 C.F.R. § 21.362 governs satisfactory conduct and 
cooperation.  Pursuant to 38 C.F.R. § 21.362(a) the 
successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31.  The staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part.  VA staff shall take required action 
when the veteran's conduct and cooperation are not 
satisfactory.  VA shall make a reasonable effort to inform 
the veteran and assure his or her understanding of: (1) the 
services and assistance which may be provided under Chapter 
31 to help the veteran maintain satisfactory cooperation and 
conduct and to cope with problems directly related to the 
rehabilitation process, especially counseling services; (2) 
other services which Vocational Rehabilitation and Counseling 
staff can assist the veteran in securing through non-VA 
programs; and (3) the specific responsibilities of the 
veteran in the process of developing and implementing a 
program of rehabilitation services, especially the specific 
responsibility for satisfactory conduct and cooperation.  A 
veteran requesting or being provided services under Chapter 
31 must: (1) cooperate with VA staff in carrying out the 
initial evaluation and developing a rehabilitation plan; (2) 
arrange a schedule which allows him or her to devote the time 
needed to attain the goals of the rehabilitation plan; (3) 
seek the assistance of VA staff, as necessary, to resolve 
problems which affect attainment of the goals of the 
rehabilitation plan; (4) conform to procedures established by 
VA governing pursuit of a rehabilitation plan including: (i) 
enrollment and reenrollment in a course; (ii) changing the 
rate at which a course is pursued; (iii) requesting a leave 
of absence; (iv) requesting medical care and treatment; (v) 
securing supplies; and (vi) other applicable procedures. (5) 
conform to the rules and regulations of the training or 
rehabilitation facility at which services are being provided. 
Vocational Rehabilitation and Counseling staff with case 
management responsibility in the veteran's case will: (1) 
monitor the veteran's conduct and cooperation as necessary to 
assure consistency with provisions of paragraph (c) of this 
section and provide assistance which may be authorized under 
Chapter 31, or for which arrangements may be made under other 
programs to enable the veteran to maintain satisfactory 
conduct and cooperation.  

38 C.F.R. § 21.364 governs unsatisfactory conduct and 
cooperation.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may reinstitute such services and 
assistance only if the counseling psychologist determines 
that: (1) the unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and (2) the 
rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests.  When the case manager 
determines that the veteran's conduct and/or cooperation are 
not in conformity with provisions of 38 C.F.R. § 21.362(c), 
the case manager will: (1) discuss the situation with the 
veteran; (2) arrange for services, particularly counseling 
services, which may assist in resolving the problems which 
led to the veteran's unsatisfactory conduct or cooperation; 
(3) interrupt the program to allow for more intense efforts, 
if the unsatisfactory conduct and cooperation persist.  If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found. When mitigating circumstances exist the case may be 
continued in "interrupted" status until VA staff determines 
the veteran may be reentered into the same or a different 
program because the veteran's conduct and cooperation will be 
satisfactory, or if a plan has been developed, to enable the 
veteran to reenter and try to maintain satisfactory conduct 
and cooperation.  Mitigating circumstances include: (i) the 
effects of the veteran's service and nonservice- connected 
condition; (ii) family or financial problems which have led 
the veteran to unsatisfactory conduct or cooperation; or 
(iii) other circumstances beyond the veteran's control.  

Analysis

Benefits under Chapter 31 are provided to help a disabled 
veteran obtain and maintain suitable employment.  38 C.F.R. 
§ 21.1 (2005).  In this case, the veteran is asking for 
vocational assistance to help him attend medical school in 
the Caribbean.  Whether this is a reasonably feasible goal 
which will result in suitable employment is questionable, 
given the veteran's claim that he is permanently and totally 
unemployable.  To resolve this question, VA needs the opinion 
of a trained professional counselor based on the veteran's 
records, as well as on person-to-person counseling.  As a lay 
person, the veteran can claim that he needs a certain course 
of training, but this is only his claim.  It is not competent 
evidence.  38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The Board notes at the outset that the veteran has used his 
basic 48 months of entitlement.  Additional benefits may be 
provided only in certain circumstances.  38 C.F.R. § 21.78 
(2005)  The approval of a counseling psychologist is needed 
to determine if the criteria for additional benefits are met.  
38 C.F.R. § 21.78(d) (2005).  

The evidence here shows that VA has offered the veteran 
vocational rehabilitation counseling, by VA employees and 
others on multiple occasions.  He has repeatedly ignored 
requests or refused stating that he could not travel to the 
VA office.  Most notable was the incident when he appeared at 
the VA RO, and did not stay to talk to a counselor, but 
submitted a prepared letter, despite his repeated assertions 
that he could not come to the VA office.  Also, after 
multiple letters sent to the veteran to arrange for a meeting 
with a counselor failed to result in a response from the 
veteran, a counselor went to his home, only to be refused 
entrance.  

While the veteran provides excuses for his conduct and 
asserts various kinds of wrong doing by VA personnel, the 
record is clear that he is not cooperating with attempts to 
provide him with vocational rehabilitation counseling at 
various locations, including his home and VA offices.  

As to his claim that he did not receive certain notice 
letters, the Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While Ashley dealt with regularity of procedures 
at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented to rebut the presumption of 
regularity.  For example, the claims file does not reflect 
that the United States Postal Service returned any of the 
notice letters as undeliverable.  As such, the Board presumes 
that the multiple letters from the RO attempting to arrange 
for counseling were sent to the veteran, at his then current 
address of record, and were received by him, along with other 
contacts, to include a counselor going to his home.  All of 
these attempts were to no avail and the record clearly shows 
that the veteran repeatedly refused to cooperate.   

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
appellant's failure to cooperate in the development and 
adjudication of his claim has resulted in the RO's inability 
to provide any further assistance.

As the preponderance of the evidence here establishes that 
the veteran's claim for vocational rehabilitation services, 
under Chapter 31, Title 38, United States Code was placed in 
a discontinued status because the veteran has failed to 
maintain satisfactory conduct or cooperation, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
ORDER

Vocational rehabilitation services under Chapter 31, Title 
38, United States Code are denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


